Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on February 11, 2022 has been entered.                                        
                                     Information Disclosure Statement
2. 	Acknowledgment is made of applicant's Information Disclosure Statement (IDS) Form PTO-1449; filed 02/11/2022. The information disclosed therein was considered. 
                                                                   Drawings
3. 	The drawings were received on 02/21/2020. These drawings are review and accepted by examiner.
                                                      Response to Amendment
4. 	Acknowledgment is made of applicant’s Amendment, filed 06/09/2021. The changes and remarks disclosed therein were considered. 
An amendment of an abstract and claims 1 and 10 has been amended. Claims 1-20 are pending in the application.
Response to Argument
5. 	Applicant’s arguments filed on 06/09/2021 with respected to the rejection of Casper Bryan K have been fully considered and are persuasive (see pages 7-8 of an amendment filed 06/09/21). The rejection of Casper Bryan K has been withdrawn. 
                                                       Allowable Subject Matter
4. Claims 1-20 is allowed.
The following is an examiner's statement of reasons for allowance:
The prior art made of record and considered pertinent to the applicant's disclosure does not teach or suggest the claimed limitations. Casper Bryan K, Kim So- Young and Par Jeen taken individually or in combination do not teach the claimed invention having the following limitations, in combination with the remaining claimed limitations:
Per claim 1: there is no teaching, suggestion, or motivation for combination in the prior art to “the buffer die including a hast device interface, and a DRAM interface, wherein the host device interface includes at least one memory channel, and wherein the DRAM interface includes at least wo sub-channels: one or more DAAM dies supported by the substrate; multiple wire bond interconnections between the DRAM interface of the buffer die and the one or more DRAM dies: and circuitry in the buffer die, configured to operate the host interface al a first data speed, and to operate the DRAM interface al a second data speed, slower than the first data speed, the circuitry configured to map the at least one memory channel to the al least two sub-channels” in a memory device as claimed in the 
Per claim 10: there is no teaching, suggestion, or motivation for combination in the prior art to “the buffer die including a host device interface, and a DRAM interface, wherein the host device interface includes at least one memory channel, and wherein the DRAM interface includes at least two sub- channels; a slack of vertically aligned DRAM dies supported by the substrate, multiple through silicon via (TSY} interconnections coupling multiple die in the stack of vertically aligned DRAM dies with the buffer die; and circuitry in the buffer die, configured to operate the host interface at a first data speed, and to operate the DRAM interface at a second data speed, slower than the first data speed, the circuitry configured to map the at least one memory channel to the ai least two sub-channel” in a memory device as claimed in the independent claim 10. Claims 11-12 are also allowed because of their dependency on claim 10: or
Per claim 13: there is no teaching, suggestion, or motivation for combination in the prior art to the steps of “receiving command/address (CA) signals and corresponding data (OG) signals fora first memory channel al a first memory interface; reallocating the received CA signals and the corresponding DG signals to at least first and second sub-channel; wherein each sub-channel DRAM interface carries a greater number of OG signals than the first memory interface, and clocks the DO signals at a slower speed than the first memory interlace: and communicating the CA signals and DG signals of each sub-channel DRAM interface through wire bond connections to one or more die in a stack of multiple memory die” in a method of operating a memory system as claimed in the independent claim 13. Claims 14-16 are also allowed because of their dependency on claim 13: or
Fer claim 17: there is no teaching, suggestion, or motivation for combination in the prior art to the steps of “exchanging data between a processor and a buffer die ala first date speed: exchanging data between the buffer die and @ stack of vertically aligned DRAM dies al a second speed, slower than the first speed: wherein exchanging data between the buffer die and the stack of vertically aligned DRAM dies includes exchanging data through multiple through silicon vias (TSVs} in the stack of vertically aligned DRAM dies” in a method of operating a memory device as claimed in the independent claim 17. Claims 18-20 are also allowed because of their dependency on claim 17.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.
Conclusion
	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Pho M. Luu whose telephone number is 
571-272-1876. The Examiners can normally be reached on M-F 9:00AM-5:00PM.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s Supervisor, Richard Elms, can be reached on 571.272.1869.  The official fax number for the organization where this application or proceeding is assigned is 703.872.9306 for all official communications. 

http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)?


/Pho M Luu/
Primary Examiner, Art Unit 2824.